Per Curiam.

The intent to commit murder was here charged in the words of the statute, and we think that was sufficient. The indictment is for an assault and battery, and the quo animo was to be collected from the circumstances. It was enough to state, with the usual precision, the facts requisite to constitute an assault and battery, and to aver the intent with which it was made. This intent might have been inferred and proved, from the declarations of the defendant previous to the assault. The indictment required no other facts than were necessary to establish an assault and battery. The crime charged was, after all, but a misdemeanor. It was not a felony, though the intent was to commit one.
We are, therefore, of opinion, that the judgment be affirmed.
Judgment affirmed.